DETAILED ACTION
	Examiner has received and accepted the response dated 14 April 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.

Response to Arguments
Applicant’s previous arguments with respect to Claims 1 – 5, 10, 11, and 13 have been fully considered and are persuasive.  The 103 Rejection of Claims 1 – 5, 10, 11, and 13 had been withdrawn. 

Allowable Subject Matter
Claims 1 – 13 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 6, and 10, the prior art fails to anticipate nor render obvious a radial thickness of the base structure is greater than the difference between a first radius defined by the axially outer second extended lateral wall and a second radius defined by the axially inner first lateral wall, wherein the first lateral wall and the second extended lateral wall differ in size from one another, the axially outer second extended lateral wall comprises a reduced size relative to the radial thickness of the base structure such that a second lateral edge of the base structure is exposed, and the axially inner first lateral wall comprises a reduced size relative to the radial thickness of the base structure such that a first lateral edge of the base structure is substantially exposed, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for exposure of an edge of the encoder wheel facilitating diffusion of the magnetic field generated by the magnetized plastic, increasing freedom of axial mounting the device, facilitating compensation of any errors in the axial mounting without detracting from the quality of the magnetic signal, as discussed in the filed specification in [0035].
Regarding Claim 12, the prior art fails to anticipate nor render obvious the cylindrical seat includes an axially inner first lateral wall having a first radial dimension less than a second radial dimension of an axially outer second lateral wall, wherein the first lateral wall and the second lateral wall differ in size from one another, the first lateral wall comprises a reduced size relative to the radial thickness of the base structure such that a lateral edge of the base structure is exposed, wherein the axially inner first lateral wall is relatively proximate to a roller of the roller bearing and the axially outer second lateral wall is relatively distant from the roller; and wherein the base structure has a thickness that is between four and six times the difference between a second diameter defined by the second radius and a first diameter defined by the first radius, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for exposure of an edge of the encoder wheel facilitating diffusion of the magnetic field generated by the magnetized plastic, increasing freedom of axial mounting the device, facilitating compensation of any errors in the axial mounting without detracting from the quality of the magnetic signal, as discussed in the filed specification in [0035].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856